Exhibit 10.9

QUANTUM CORPORATION

RESTRICTED STOCK AGREEMENT

         Quantum Corporation (the “Company”) hereby grants you, [NAME] (the
“Director”), a grant of Restricted Stock under the Company’s Nonemployee
Director Equity Incentive Plan (the “Plan”).  The date of this Agreement is
__________, 2004.  Subject to the provisions of Appendix A (attached) and of the
Plan, the principal features of this grant are as follows:

 

Number of Shares of Restricted Stock:    [NUMBER]   

                             

Purchase Price per Share:     

US $0.01

Total Purchase Price:

US $

Scheduled Vesting Dates/
     Period of Restriction:

Number of Shares:

             [DATE]

       [NUMBER]

             [DATE]

       [NUMBER]

             [DATE]

       [NUMBER]

 

IMPORTANT:

         Your signature below indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in Appendix A
and the Plan.  For example, important additional information on vesting and
forfeiture of the Shares covered by this grant is contained in Paragraphs 3
through 5 of Appendix A.  PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

QUANTUM CORPORATION

                     

DIRECTOR

 

 

 

 /s/ Barbara Barrett

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Vice President, Human Resources

 

[NAME]

 

 

 

 

 

 

Date:                        

 

Date                                       

 



--------------------------------------------------------------------------------

APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

           1.         Grant.  The Company hereby grants to the Director the
right to purchase under the Plan the number of Shares of Restricted Stock shown
on the first page of this Restricted Stock Agreement, subject to all of the
terms and conditions in this Agreement and the Plan.  The right to purchase the
Shares of Restricted Stock covered by this Agreement shall expire 30 days from
the date of this Agreement.  After that date, the Director shall have no right
to purchase such Shares.  Purchase of the Shares of Restricted Stock covered by
this Agreement shall be accomplished by the Director signing this Agreement and
delivering it to the Company’s Stock Administration Department together with
full payment (by check) for the total purchase price of the Shares of Restricted
Stock.

           2.         Shares Held in Escrow.  Unless and until the Shares of
Restricted Stock have vested in the manner set forth in paragraphs 3 or 4, such
Shares will be issued in the name of the Director and held by the Secretary of
the Company (or its designee) as escrow agent (the “Escrow Agent”), and will not
be sold, transferred or otherwise disposed of, and will not be pledged or
otherwise hypothecated.  The Company may determine to issue the Shares of
Restricted Stock in book entry form and/or may instruct the transfer agent for
its Shares to place a legend on the certificates representing the Shares of
Restricted Stock or otherwise note on its records as to the restrictions on
transfer set forth in this Agreement and the Plan.  The certificate or
certificates representing the Shares of Restricted Stock will not be delivered
by the Escrow Agent to the Director unless and until the Shares have vested and
all other terms and conditions in this Agreement have been satisfied.

           3.         Vesting Schedule/Period of Restriction.  Except as
provided in paragraph 4, and subject to paragraph 5, the Shares of Restricted
Stock subject to this grant will vest as to the number of Shares, and on the
dates shown, on the first page of this Agreement, but in each case only if the
Director remains a member of the Company’s Board of Directors through the
applicable vesting date.

           4.         Committee Discretion.  The Committee, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Shares of Restricted Stock at any time, subject to the
terms of the Plan.  If so accelerated, such Shares will be considered as having
vested as of the date specified by the Committee.

           5.         Forfeiture.  Notwithstanding any contrary provision of
this Agreement, the balance of the Shares of Restricted Stock that have not
vested pursuant to paragraphs 3 or 4 will be forfeited and automatically
transferred to and reacquired by the Company on the date the Director ceases to
be a member of the Board of Directors of the Company for any reason.  The
Director shall be entitled to a refund of the price paid for the Shares of
Restricted Stock returned to the Company pursuant to this paragraph 5.  The
Director hereby appoints the Escrow Agent with full power of substitution, as
the Director’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of the Director to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing the unvested Shares to the Company upon such forfeiture.

--------------------------------------------------------------------------------

           6.         Death of Director.  Any distribution or delivery to be
made to the Director under this Agreement will, if the Director is then
deceased, be made to the administrator or executor of the Director’s estate. 
Any such transferee must furnish the Company with (a) written notice of his or
her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

           7.         Withholding of Taxes.  Notwithstanding any contrary
provision of this Agreement, no certificate representing Shares of Restricted
Stock may be released from the escrow established pursuant to paragraph 2 unless
and until satisfactory arrangements (as determined by the Committee) will have
been made by the Director with respect to the payment of any income and other
taxes which the Company determines must be withheld with respect to such Shares.

           8.         Rights as Stockholder.  Neither the Director nor any
person claiming under or through the Director will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares of
Restricted Stock deliverable hereunder unless and until certificates
representing such Shares will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Director or
the Escrow Agent.  Except as provided in paragraph 10, after such issuance,
recordation and delivery, the Director will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

           9.         No Effect on Service.  The terms of the Director’s service
with the Board will be determined from time to time by the Board and the
Company’s stockholders, and the Board and the Company’s stockholders will have
the right, which is hereby expressly reserved, to terminate or change the terms
of such service without regard to any effect on the Shares of Restricted Stock
awarded by this Agreement.

           10.       Changes in Shares.  In the event that as a result of a
stock dividend, stock split, reclassification, recapitalization, combination of
Shares or the adjustment in capital stock of the Company or otherwise, or as a
result of a merger, consolidation, spin-off or other reorganization, the Shares
will be increased, reduced or otherwise changed, and by virtue of any such
change the Director will in his capacity as owner of unvested Shares of
Restricted Stock which have been awarded to him (the “Prior Shares”) be entitled
to new or additional or different shares of stock, cash or securities (other
than rights or warrants to purchase securities), such new or additional or
different shares, cash or securities will thereupon be considered to be unvested
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the Prior Shares pursuant to this Agreement and the
Plan.  If the Director receives rights or warrants with respect to any Prior
Shares, such rights or warrants may be held or exercised by the Director,
provided that until such exercise any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be unvested Restricted Stock and will be
subject to all of the conditions and restrictions which were applicable to the
Prior Shares pursuant to the Plan and this Agreement.   The Committee in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.

--------------------------------------------------------------------------------

           11.       Address for Notices.  Any notice to be given to the Company
under the terms of this Agreement will be addressed to the Company, in care of
the Company’s Stock Administration Department, at Quantum Corporation, 1650
Technology Drive, Suite 800, San Jose, CA  95110, or at such other address as
the Company may hereafter designate in writing.

           12.       Grant is Not Transferable.  Except to the limited extent
provided in paragraph 6 above, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

           13.       Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

           14.       Additional Conditions to Release from Escrow.  If at any
time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares of Restricted Stock upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the release of such Shares from the escrow established pursuant to
paragraph 2, such release will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company.  The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

           15.       Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.

           16.       Committee Authority.  The Committee will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested).  All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon Director, the Company
and all other interested persons.  No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

           17.       Captions.  Captions provided herein are for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.

           18.       Agreement Severable.  In the event that any provision in
this Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

--------------------------------------------------------------------------------

           19.       Modifications to the Agreement.  This Agreement constitutes
the entire understanding of the parties on the subjects covered.  The Director
expressly warrants that he is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. 
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

           20.       Amendment, Suspension or Termination of the Plan.  By
accepting this award, the Director expressly warrants that he has received a
right to purchase stock under the Plan, and has received, read and understood a
description of the Plan.  The Director understands that the Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time.

           21.       Notice of Governing Law.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of California
without regard to principles of conflict of laws.

--------------------------------------------------------------------------------